Citation Nr: 1755317	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected ulcerative colitis.

2. Entitlement to service connection for diverticulitis, to include as secondary to service-connected ulcerative colitis.  

3. Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected ulcerative colitis.  

4. Entitlement to service connection for sciatica, to include a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1943 to April 1951.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland 

In a September 2017 Written Brief Presentation, the Veteran's representative seems to have attempted to raise the issue of entitlement to an increased rating for ulcerative colitis, or alternatively, a CUE claim regarding the current rating of ulcerative colitis.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the representative's September 2017 Written Brief Presentation, the Veteran has not been afforded VA examinations to determine the etiology of his claimed disorders on appeal.  After reviewing the record, the Board has determined that medical opinions are both warranted and necessary in order to properly adjudicate the Veteran's claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In determining that remand is necessary in order to obtain medical opinions, the Board acknowledges the three Disability Benefits Questionnaires (DBQ) submitted by the Veteran, which had been filled out by his physician at Walter Reed Hospital.  In a July 2016 intestinal DBQ, October 2016 back DBQ, and November 2016 hip DBQ, the physician issued medical opinions linking the Veteran's currently diagnosed disorders to military service.  However, each independent opinion lacks rationale supporting the physician's conclusion, and as a result, are merely conclusory statements.  In short, the Board acknowledges the physician's opinions, however, finds them to be of minimal probative value because of the lack of rationale offered in support.  As a result, the VA medical opinions are necessary.

With respect to the opinions to be obtained, the Board notes a variety of theories offered in the September 2017 brief beyond that of direct service connection.  With respect to the Veteran's arthritis of the lumbar spine and bilateral hips, the representative states that such disabilities are known complications of the Veteran's service-connected ulcerative colitis.  In addition, the representative notes a January 1949 service treatment record documenting sacralization of the L5, stating that such condition was either developed during service or was a preexisting condition that was then aggravated by service.  With respect to the Veteran's bilateral hip conditions, the representative asserts that they are also secondary to the Veteran's lumbar spine condition, as the result of an altered gait.  Lastly, the representative asserts that the Veteran's diverticulitis is secondary to his service-connected ulcerative colitis.  As noted in the directives below, these assertions require corresponding medical opinions.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's claimed lumbar spine disorders.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, a medical opinion is sufficient.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed lumbar spine disorder is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed lumbar spine disorder was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected ulcerative colitis.  

If any service-connected disability aggravates a lumbar spine disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

Regarding the representative's contention in the September 2017 Brief Presentation (dated 9/11/2017 in VBMS):

a)  Provide an opinion as to whether any diagnosed lumbar spine disorder is indicative of a congenital defect, or in the alternative, a congenital disease.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

b) For each congenital or developmental defect identified, the examiner should indicate whether it was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability.  Please identify the additional disability.

c) In contrast, for each congenital or hereditary disease identified, the examiner should state whether the disease clearly and unmistakably preexisted the Veteran's entry into active service.  If so, the examiner should indicate whether there was there a permanent increase in the severity of the condition beyond its natural progression as a result of service.

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  In doing so, please address any relevant service treatment records or post-service treatment records, including a January 1949 documentation of sacralization and the DBQ's submitted by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  

2. Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's claimed sciatica.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, a medical opinion is sufficient.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sciatica is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's sciatica was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected ulcerative colitis, or alternatively, was caused by, or is aggravated by a diagnosed lumber spine disorder. 

If any service-connected disability or a lumbar spine disorder aggravates sciatica, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310  (a).

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  In doing so, please address any relevant service treatment records or post-service treatment records, including the DBQ's submitted by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

3. Send the claims file to an examiner or appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's claimed bilateral hip disorder.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, a medical opinion is sufficient.  

 Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed bilateral hip disorders are causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any diagnosed bilateral hip disorders were caused by, or are aggravated by any service-connected disease or injury, to include the service-connected ulcerative colitis, or alternatively, were caused by, or are aggravated by a diagnosed lumber spine disorder, to include as the result of altered gait.

If any service-connected disability aggravates a bilateral hip disorder, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  In doing so, please address any relevant service treatment records or post-service treatment records, including the DBQ's submitted by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

4. Send the claims file to an examiner of appropriate knowledge and expertise to render an opinion regarding the etiology of the Veteran's claimed diverticulitis.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, a medical opinion is sufficient.  

Based on a review of the record, the examiner should:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's diverticulitis is causally or etiologically related to the Veteran's period of active service.

b) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's diverticulitis was caused by, or is aggravated by any service-connected disease or injury, to include the service-connected ulcerative colitis. 

If any service-connected disability aggravates diverticulitis the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a).

The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.  In doing so, please address any relevant service treatment records or post-service treatment records, including the DBQ's submitted by the Veteran.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

5. After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




